Name: Decision (EU, Euratom) 2018/335 of the representatives of the Governments of the Member States of 28 February 2018 appointing Judges and Advocates-General to the Court of Justice
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2018-03-07

 7.3.2018 EN Official Journal of the European Union L 64/1 DECISION (EU, Euratom) 2018/335 OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 28 February 2018 appointing Judges and Advocates-General to the Court of Justice THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 19 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 253 and 255 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a(1) thereof, Whereas: (1) The terms of office of 14 Judges and five Advocates-General of the Court of Justice are due to expire on 6 October 2018. Appointments to these posts should therefore be made for the period from 7 October 2018 to 6 October 2024. (2) It has been proposed that the terms of office of Mr Alexander ARABADJIEV, Mr Jean-Claude BONICHOT, Mr Thomas VON DANWITZ, Mr Carl Gustav FERNLUND, Mr Egils LEVITS, Mr Constantinos LYCOURGOS, Mr JiÃ Ã ­ MALENOVSKÃ  and Ms Alexandra PRECHAL as Judges of the Court of Justice should be renewed. It has been proposed that the terms of office of Mr Yves BOT and Mr Maciej SZPUNAR as Advocates-General of the Court of Justice should be renewed. In addition, Ms Lucia Serena ROSSI has been nominated for the post of Judge of the Court of Justice and Mr Giovanni PITRUZZELLA has been nominated for the post of Advocate-General of the Court of Justice. (3) The panel set up by Article 255 of the Treaty on the Functioning of the European Union has given an opinion on the suitability of these candidates to perform the duties of Judges or Advocates-General of the Court of Justice, HAVE ADOPTED THIS DECISION: Article 1 The following are hereby appointed Judges of the Court of Justice for the period from 7 October 2018 to 6 October 2024:  Mr Alexander ARABADJIEV,  Mr Jean-Claude BONICHOT,  Mr Thomas VON DANWITZ,  Mr Carl Gustav FERNLUND,  Mr Egils LEVITS,  Mr Constantinos LYCOURGOS,  Mr JiÃ Ã ­ MALENOVSKÃ ,  Ms Alexandra PRECHAL,  Ms Lucia Serena ROSSI. Article 2 The following are hereby appointed Advocates-General of the Court of Justice for the period from 7 October 2018 to 6 October 2024:  Mr Yves BOT,  Mr Giovanni PITRUZZELLA,  Mr Maciej SZPUNAR. Article 3 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 28 February 2018. The President D. TZANTCHEV